      Case 1:19-cv-10458-DLC Document 23 Filed 04/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 DAVID WALLACE LEVERS,                  :
                                        :
                          Plaintiff,    :            19cv10458 (DLC)
                                        :
                -v-                     :          MEMORANDUM OPINION
                                        :               AND ORDER
 MOUNT ST. MARY COLLEGE, CARLOS TONCHE, :
 JR. and JANNELLE HAUG,                 :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Daniel William Isaacs
Law Offices of Daniel W. Isaacs, PLLC
401 Broadway, Ste. 612
New York, NY 10013

For defendants:
Steven Leon Banks
Thomas, Drohan, Waxman, Petigros & Mayle LLP
2517 Route 52
Hopewell Junction, NY 12533


DENISE COTE, District Judge:

     Plaintiff David Wallace Levers has brought this 42 U.S.C. §

1983 action against Mount St. Mary College (“St. Mary”), as well

as Carlos Tonche, Jr. and Jannelle Haug, the past and present

registrars of St. Mary.    Levers alleges that the defendants

violated the nondisclosure provisions of the Family Educational

Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, by

disclosing Levers’ academic records at a custody dispute
      Case 1:19-cv-10458-DLC Document 23 Filed 04/21/20 Page 2 of 3



proceeding in the Family Court of the State of New York County

of Orange.

     On January 30, 2020, the defendants moved to dismiss this

action, primarily arguing that FERPA does not create a federal

right that is enforceable under § 1983.       This motion was fully

submitted on March 5. 1

     Section 1232(g), FERPA’s non-disclosure provision, provides

in relevant part,

     No funds shall be made available under any applicable
     program to any educational agency or institution which
     has a policy or practice of releasing, or providing
     access to, any personally identifiable information in
     education records . . . unless . . . such information
     is furnished in compliance with judicial order, or
     pursuant to any lawfully issued subpoena, upon
     condition that . . . the students are notified of all
     such orders or subpoenas in advance of the compliance
     therewith by the educational institution or agency . .
     . .

20 U.S.C. § 1232g(b)(2)(B).     The non-disclosure provisions,

however, “create no rights enforceable under § 1983.”         Gonzaga

University v. Doe, 536 U.S. 273, 290 (2002).

     As it is well-settled law that FERPA creates no federal

right that is enforceable under § 1983, Levers’ § 1983 claim


1 Levers also brought a New York state law claim for negligent
infliction of emotional distress. The defendants sought
dismissal of this claim on the ground that the Court should not
exercise pendent jurisdiction over the state law claim in the
event that the § 1983 claim is dismissed, and, in any event, the
complaint does not plausibly allege a claim for negligent
infliction of emotional distress. Levers’ opposition does not
address his state law claim, so the Court deems it abandoned.


                                   2
         Case 1:19-cv-10458-DLC Document 23 Filed 04/21/20 Page 3 of 3



must be dismissed. 2     Levers’ sole argument to the contrary cites

pre-Gonzaga case law that was abrogated by Gonzaga.            See Taylor

v. Vt. Dep’t of Educ., 313 F.3d 768, 782-83 (2d Cir. 2002).

                              Conclusion

     The defendants’ January 30, 2020 motion to dismiss is

granted.     The Clerk of Court shall close this case.




Dated:       New York, New York
             April 21, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




2 Because this motion may be resolved on the ground that FERPA
does not create a federal right enforceable under § 1983, it is
not necessary to reach the defendants’ argument that dismissal
is warranted because the defendants are not state actors.


                                      3
